665 N.W.2d 511 (2003)
In re Petition for DISCIPLINARY ACTION AGAINST James J. BOYD, a Minnesota Attorney, Registration No.
No. A03-676.
Supreme Court of Minnesota.
July 16, 2003.

ORDER The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent James J. Boyd has committed professional misconduct warranting public discipline, namely, failure to timely file state and federal individual income tax returns in violation of Minn. R. Prof. Conduct 8.4(b) and (d).
The parties have entered into a stipulation with the Director in which respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and the parties jointly recommend that the appropriate discipline is a 6-month suspension with all but 30 days stayed subject to the following conditions:
a. Respondent's suspension shall begin two weeks from the date of this order. One week prior to completion of the 30 days non-stayed suspension respondent *512 may file and serve an affidavit seeking an order for reinstatement under Rule 18(f), RLPR. The reinstatement hearing provided for in Rule 18, RLPR, is waived.
b. Respondent shall comply with Rule 26, RLPR, and shall successfully complete the professional responsibility portion of the bar examination within one year from the date of this order.
c. Respondent shall pay $900 in costs and disbursements under Rule 24, RLPR.
d. The remainder of the 6-month suspension shall be stayed and respondent shall be placed on probation until the later of 3 years or the completion of the following conditions:
(i) Respondent shall complete an agreement with the IRS regarding his federal arrearages and shall abide by the terms and conditions of his agreements with the Minnesota DOR and the IRS regarding the timely filing of all returns and payment of taxes.
(ii) Respondent shall provide quarterly to the Director proof of compliance with the tax agreements or provide a satisfaction of his tax obligations under his agreements with the IRS and the Minnesota DOR.
(iii) Respondent shall provide the Director with any requested tax authorizations to allow verification of his past and future tax filing and payment compliance.
(iv) Respondent shall continue treatment for depression with a mental health provider acceptable to the Director until he has provided the Director with a letter discharging him as no longer in need of treatment.
(v) Respondent shall provide the Director with reports from that mental health provider indicating that he is complying with the recommended treatment regimen at least semi-annually or as the Director may reasonably request.
(vi) Respondent successfully completes his federal sentence and provides the Director with proof of his discharge from probation.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent James J. Boyd is suspended from the practice of law for 6 months, with all but 30 days of the suspension stayed subject to the agreed-upon conditions set forth above. Respondent shall pay $900 in costs and disbursements under Rule 24, RLPR.
BY THE COURT:
/s/ Paul H. Anderson Associate Justice